
	

115 HR 506 : Preventing Crimes Against Veterans Act of 2017
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 506
		IN THE SENATE OF THE UNITED STATES
		March 15, 2018 Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 18, United States Code, to provide an additional tool to prevent certain frauds
			 against veterans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Preventing Crimes Against Veterans Act of 2017. 2.Additional tool to prevent certain frauds against veterans (a)In generalChapter 63 of title 18, United States Code, is amended by adding at the end the following:
				
					1352.Fraud regarding veterans’ benefits
 (a)Whoever knowingly executes, or attempts to execute, any scheme or artifice to defraud an individual of veterans’ benefits, or in connection with obtaining veteran’s benefits for that individual, shall be fined under this title, imprisoned not more than 5 years, or both.
 (b)In this section— (1)the term veteran has the meaning given that term in section 101 of title 38; and
 (2)the term veterans’ benefits means any benefit provided by Federal law for a veteran or a dependent or survivor of a veteran.. (b)Clerical amendmentThe table of sections at the beginning of chapter 63 of title 18, United States Code, is amended by adding at the end the following new item:
				
					
						1352. Fraud regarding veterans’ benefits..
			
	Passed the House of Representatives March 14, 2018.Karen L. Haas,Clerk
